COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-09-135-CV
 
 
ARLIENE MOORE                                                                 APPELLANT
 
                                                   V.
 
HAROLD MICHAEL MOORE                                                      APPELLEE
 
                                              ------------
 
           FROM THE 231ST
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant Arliene Moore attempts to appeal the
trial court=s final decree of divorce
dissolving her marriage to appellee Harold Michael Moore.  Because appellant=s notice
of appeal was untimely filed, we dismiss the appeal for want of jurisdiction.




The trial court signed the judgment at issue on
January 9, 2009.  Appellant filed a
motion for new trial on February 6, 2009. 
Accordingly, appellant=s notice
of appeal was due April 9, 2009, or within ninety days of January 9, 2009.[2]  Appellant filed her notice of appeal on May
5, 2009.
Because appellant=s notice
of appeal appeared to be untimely filed, we notified her on May 14, 2009, of
our concern that this court might not have jurisdiction over her appeal.  We informed her that unless she or any party
desiring to continue the appeal filed with the court, on or before Tuesday, May
26, 2009, a response showing grounds for continuing the appeal, this appeal
would be dismissed for want of jurisdiction.[3]  No response has been filed by any party.




Times for filing a notice of appeal are mandatory
and jurisdictional, and, absent a timely filed notice of appeal or extension
request, we must dismiss the appeal.[4]  Because appellant=s notice
of appeal was not timely filed, we dismiss her appeal for want of jurisdiction.[5]
PER CURIAM
PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED:  June 18, 2009




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P.
26.1(a)(1) (providing that the notice of appeal must be filed within 90 days
after the judgment is signed if any party timely files a motion for new
trial).  There are exceptions to this
requirement, but none apply here.  See
Tex. R. App. P. 26.1(c), 26.3, 30.


[3]See Tex. R. App. P. 42.3(a),
44.3.


[4]See Tex. R. App. P. 25.1(b),
26.1, 26.3; see also Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.
1997).


[5]See Tex. R. App. P. 42.3(a),
43.2(f).